Citation Nr: 1430308	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for seborrheic dermatitis with post-inflammatory pigmentary alteration prior to February 8, 2007.

2.  Entitlement to an extra-schedular rating for this skin disorder.

3.  Entitlement to an extra-schedular rating for a low back disability involving degenerative joint disease, i.e., arthritis, as a residual of an injury.

(The issues of entitlement to service connection for sinus problems with headaches, fatigue, blurred vision with a history of cataracts, bowel problems, kidney problems, muscle aches of the upper body, a bilateral ankle disorder, a bilateral hip disorder, a bilateral knee disorder, and sleep apnea are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to August 1990 and from November 1990 to June 1991, including in the Southwest Asia Theater of Operations (Operation Desert Storm/Desert Shield) from January to May 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2010 decision, the Board, in pertinent part, denied the claims of entitlement to service connection for right hand/arm carpal tunnel syndrome and for a left arm condition.  However, the Board increased the rating for the Veteran's skin disorder from 10 to 30 percent for the initial period at issue, that being prior to February 8, 2007, but denied a rating higher than 60 percent for this skin disorder since February 8, 2007.  The Board also denied his claim for a rating higher than 20 percent for his low back disability.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).


In a February 2012 single-judge memorandum decision, the Court vacated the Board's decision denying the claims of entitlement to service connection for right hand/arm carpal tunnel syndrome and a left arm condition.  The Court also vacated the Board's decision denying an initial rating higher than 30 percent for the Veteran's skin disorder, as well as the portion of the Board's decision finding that extra-schedular consideration was unwarranted concerning the ratings for this skin disorder and low back disability.  The Court therefore remanded these claims to the Board for further proceedings consistent with its decision.  The Court, however, affirmed the Board's decision to the extent it had denied a schedular rating higher than 20 percent for the low back disability.

In a March 2013 decision, the Board remanded the Veteran's claims for service connection for right hand/arm carpal tunnel syndrome and a left arm condition, and denied the remaining claims for an initial rating higher than 30 percent for a skin disability prior to February 8, 2007, an extra-schedular rating for the skin disability, and an extra-schedular rating for the low back disability.  The Veteran again appealed to the Court.

After granting a Joint Motion for Remand (JMR) filed by the parties, the Court remanded those decided claims back to the Board in October 2013.

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and the Veterans Benefits Management System (VBMS).  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  So all future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims are REMANDED to the Agency of Original Jurisdiction (AOJ), however, for further development and consideration.


REMAND

After the Board's March 2013 decision, but prior to the October 2013 JMR, the Veteran's claims file was lost and then rebuilt.  However, as noted in the JMR, many key documents had not been recovered, including, but not limited to, the March 2013 Board decision, the prior February 2012 Court decision, the Veteran's Social Security Administration (SSA) records, the reports of VA examinations, and a copy of the May 2000 RO hearing transcript.

Although some of these documents since have been associated with the rebuilt file, others have not.  Therefore, pursuant to the JMR, the RO or Appeals Management Center (AMC) must attempt to rebuild the claims file in order to include as many documents as possible.  This will facilitate proper appellate review of these claims.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Rebuild the Veteran's claims file to the extent possible, including, but not limited to, obtaining his service treatment records (STRs), SSA records, the transcript of his May 2000 RO hearing, his VA treatment records, the reports of all VA examinations performed prior to 2011, and any other documents that may be indicated as potentially relevant.


2.  Notify the Veteran and his attorney that they may submit any evidence in their personal possession relating to the severity of the skin condition prior to February 8, 2007, as well as evidence indicating his service-connected skin and low back conditions have resulted in marked interference with employment and/or frequent hospitalizations.

3.  Then readjudicate these claims.  If any of these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



